Per curiam.
Every person who gives a bond *113or a note without duress, is satisfied with it at the time. That he is so must he inferred from the rery nature of the act; and an express declaration of satisfaction can have no greater weight. Were the law otherwise, every promissory note would be conclusive evidence of a debt. But it is indisputable that a voluntary note cannot be recovered; while a voluntary bond, because it has a seal, which stands for a consideration, is a gift of the money. It may be safely said that the consideration of every promissory note is open to inquiry between the original parties to it; and to this a note for a sum resulting from a compromise is not an exception, for the mutual giving up of something for the sake of peace is itself a consideration for an agreement that each party shall be satisfied with the event, however it may turn out. But there was no evidence that Reppard had given up any thing. He persuaded Clement that there was no room for objection to the work; and on that footing the business was arranged. It was open, therefore, to Clement to object when called on for payment; and the jury should have been instructed to allow for bad workmanship, if there was satisfactory evidence of it.
Judgment reversed, and venire de novo awarded.